DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manolakos et al (US 2021/0051681)[hereafter R1].
For claims 1 and 29, R1 discloses a memory (Fig. 10-16, paragraph 207-209); and at least one processor coupled to the memory and configured to (Fig. 10-16, 207-209): determine a sidelink (SL) channel state information (CSI) report corresponding to one or more SL transmissions between the UE and at least one other UE (paragraphs 3-10, 20-25, 43-60 sidelink CSI report); determine a priority of the SL CSI report on an uplink (UL) channel in association with a priority of one or more of at least one UL transmission or at least one other SL transmission (paragraphs 5-10, 20-25, 43-60 UE configured to transmit sidelink CSI reports with other CSI reports in a same channel, and the UE prioritizes the sidelink CSI reports or other parts over the other CSI reports for transmission to a network entity, or the priority assigned to an ID of sidelink communications between two UEs); and transmit, to a base station via the uplink channel, the SL CSI report based on the priority of the SL CSI report on the UL channel in association with the priority of the one or more of the at least one UL transmission or the at least one other SL transmission (paragraphs 5-10, 20-25, 43-60 PUCCH or PUSCH, the UE aggregates and transmit the prioritized sidelink CSI reports to a network entity, the UE forwards sidelink CSI reports received from other UEs to the BS, the UE prioritizes CSI reports based on various factors).
For claim 2, R1 discloses the at least one processor is further configured to receive the SL CSI report from the at least one other UE, wherein the SL CSI report is determined based on the reception of the SL CSI report from the at least one other UE (paragraphs 5-10, 20-25, 43-60 UE forwards from other UEs).
For claim 3, R1 discloses generate the SL CSI report at the UE, wherein the SL CSI report is determined based on the generation of the SL CSI report at the UE (paragraphs 3-10, 20-25, 43-60 generate report, prioritize it).
For claim 4, R1 discloses perform a CSI estimation procedure to generate the SL CSI report at the UE (paragraphs 3-10, 20-25, 43-60 generate CSI report).
For claim 5, R1 discloses the priority of the SL CSI report corresponds to a fixed priority level associated with the one or more SL transmissions between the UE and the at least one other UE (paragraphs 3-10, 20-25, 43-60 priority levels for CSI report).
For claim 6, R1 discloses the priority of the SL CSI report is based on a priority level of SL data communicated between the UE and the at least one other UE (paragraphs 3-10, 20-25, 43-60).
For claim 7, R1 discloses perform a communication associated with a SL-reference signal (SL-RS), wherein the SL CSI report is determined based on the communication associated with the SL-RS (paragraphs 3-10, 20-25, 43-60 can be based on various factors including size).
For claim 8, R1 discloses to multiplex the SL CSI report with at least one other SL CSI report, wherein the transmission of the SL CSI report to the base station is based on the SL CSI report being multiplexed with the at least one other SL CSI report (paragraphs 3-10, 20-25, 43-60 multiplexing the sidelink CSI reports).
For claim 9, R1 discloses to multiplex the SL CSI report with at least one SL hybrid automatic repeat request (HARQ)- acknowledgment (ACK) (HARQ-ACK) transmission, wherein the transmission of the SL CSI report to the base station is based on the SL CSI report being multiplexed with the at least one HARQ-ACK transmission (paragraphs 3-10, 20-25, 36-44,50-60 ACK/NACK HARQ).
For claim 10, R1 discloses to multiplex the SL CSI report with the at least one UL transmission, wherein the transmission of the SL CSI report to the base station is based on the SL CSI report being multiplexed with the at least one UL transmission (paragraphs 3-10, 20-25, 36-60).
For claim 11, R1 discloses the at least one UL transmission includes uplink control information (UCI) (paragraphs 3-10, 20-25, 36-60 UCI).
For claim 12, R1 discloses to encode the SL CSI report separately from the at least one UL transmission (paragraphs 3-10, 20-25, 36-60 separately encoded).
For claim 13, R1 discloses the UL channel for transmission of the SL CSI report corresponds to at least one of a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) (paragraphs 3-10, 20-25, 43-60 PUSCH or PUCCH).
For claim 14, R1 discloses to transmit the SL CSI report based on the priority of the SL CSI report the at least one processor is further configured to drop the transmission of the SL CSI report based on the priority of the SL CSI report being lower than the priority of the one or more of the at least one UL transmission or the at least one other SL transmission (paragraphs 3-10, 20-25, 43-60 prioritize CSI reports).
For claim 15, R1 discloses a transceiver coupled to the at least one processor (Fig 16, 207-209).
For claims 16 and 30, R1 discloses a memory (Fig 10-15, paragraphs 207-209); and at least one processor coupled to the memory and configured to (Fig 10-15, paragraphs 207-209): determine a priority of a sidelink (SL) channel state information (CSI) report corresponding to one or more SL transmissions between a user equipment (UE) and at least one other UE (paragraphs 3-10, 20-25, 43-60), the priority of the SL CSI report determined for an uplink (UL) channel in association with a priority of one or more of at least one UL transmission or at least one other SL transmission (paragraphs 3-10, 20-25, 43-60); and receive, from the UE on the uplink channel, the SL CSI report based on the priority of the SL CSI report on the UL channel being determined in association with the priority of the one or more of the at least one UL transmission or the at least one other SL transmission (paragraphs 3-10, 20-25, 43-60).
For claim 17, R1 discloses the SL CSI report is received from the at least one other UE via the UE (paragraphs 3-10, 20-25, 43-60 other UE CSI report).
For claim 18, R1 discloses the SL CSI report is indicative of a CSI estimation performed at the UE or the at least one other UE (paragraphs 3-10, 20-25, 43-60 other CSI report).
For claim 19, R1 discloses the priority of the SL CSI report corresponds to a fixed priority level associated with the one or more SL transmissions between the UE and the at least one other UE (paragraphs 3-10, 20-25, 43-60 priority level).
For claim 20, R1 discloses the priority of the SL CSI report is based on a priority level of SL data communicated between the UE and the at least one other UE (paragraphs 3-10, 20-25, 36-60 many factors including size).
For claim 21, R1 discloses transmit, to the UE, a trigger for a SL-reference signal (SL-RS), wherein the SL CSI report is received based on the trigger transmitted for the SL-RS (paragraphs 3-10, 20-25, 36-60 in response, SL-RS signal).
For claim 22, R1 discloses the SL CSI report is multiplexed with at least one other SL CSI report, the reception of the SL CSI report from the UE based on the SL CSI report being multiplexed with the at least one other SL CSI report (paragraphs 3-10, 20-25,36-60).
For claim 23, R1 discloses the SL CSI report is multiplexed with at least one SL hybrid automatic repeat request (HARQ)-acknowledgment (ACK) (HARQ-ACK) transmission, the reception of the SL CSI report from the UE based on the SL CSI report being multiplexed with the at least one HARQ-ACK transmission (paragraphs 3-10, 20-25, 36-60).
For claim 24, R1 discloses the SL CSI report is multiplexed with the at least one UL transmission, the reception of the SL CSI report from the UE based on the SL CSI report being multiplexed with the at least one UL transmission (paragraphs 3-10, 20-25, 36-60).
For claim 25, R1 discloses the at least one UL transmission includes uplink control information (UCI) (paragraphs 3-10, 20-25, 36-60).
For claim 26, R1 discloses to decode the SL CSI report separately from the at least one UL transmission (paragraphs 3-10, 20-25, 36-60).
For claim 27, R1 discloses the reception of the SL CSI report based on the priority of the SL CSI report includes the SL CSI report being dropped when the priority of the SL CSI report is lower than the priority of the one or more of the at least one UL transmission or the at least one other SL transmission (paragraphs 3-10, 20-25, 36-60).
For claim 28, R1 discloses a transceiver coupled to the at least one processor (Fig 10-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhao (US 2022/0368504) discloses sidelink HARQ feedback with CSI reports w/ priority; Zhang et al (US 2022/0337378) discloses CSI report with sidelink control information; Ye et al (US 2022/0312435) discloses HARQ ACK CSI report with priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463